                                                                                                                                                  
EXHIBIT 10.1

 

AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (this “Agreement”) is made as
of May 31, 2013, by and between Grandparents.com, Inc., a Delaware corporation
(the “Company”), and the investor listed on Exhibit A hereto (the “Investor”).

 

WHEREAS, in connection with a private offering by the Company (the “Offering”),
the Company and the other persons signatory thereto entered into that certain
Note Purchase Agreement, dated as of December 7, 2012 (the “Original Purchase
Agreement”);

 

WHEREAS, pursuant to the Original Purchase Agreement, the Company issued to the
investors listed on Exhibit B thereto (each of which is herein referred to as an
“Original Investor”) an aggregate of $950,000 in principal amount of its 12%
secured convertible promissory notes (collectively, the “Original Notes”) and
warrants to purchase an aggregate of 950,000 shares of the Company’s common
stock, par value $0.01 per share (“Common Stock”);

 

WHEREAS, the Original Investors transferred all of their respective rights,
title and interests in the Original Notes and the Original Purchase Agreement to
the Investor pursuant to various note purchase agreements by and between each
Original Investor and the Investor;

 

WHEREAS, the Company and the Investor desire to amend and restate the Original
Purchase Agreement as set forth below; and

 

WHEREAS, the Company and the Investor desire that, upon execution of this
Agreement, all of the Original Notes shall automatically be deemed null and
void, and the Company will issue to the Investor (i) a new 12% convertible
promissory note in the form attached hereto as Exhibit C and (ii) a warrant in
the form attached hereto as Exhibit D.

 

SECTION 1

DEFINITIONS

 

1.1         Definitions. As used in this Agreement, the following terms shall
have the following meanings (capitalized terms used herein but not otherwise
defined shall have the meanings provided therefor in this Agreement, as
hereinafter defined):

 

“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday on which banks are authorized or required to be closed in New York, New
York.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
shall have meanings correlative thereto.

 

 

 

 

“Debt” shall mean all liabilities, obligations and indebtedness of every kind
and nature of any Person, including, without limitation: (a) indebtedness or
liability for borrowed money, or for the deferred purchase price of property or
services (including trade obligations); (b) obligations as lessee under any
leases (including under any capital leases); (c) any reimbursement or other
obligations under any performance or surety bonds or any letters of credit
issued for the account of such Person; (d) all net obligations in respect of any
derivative products; (e) all guaranties, endorsements (other than for collection
or deposit in the ordinary course of business), and other contingent obligations
to purchase, to provide funds for payment, to supply funds to invest in any
other Person, or otherwise to assure a creditor against loss; and (f)
obligations secured by any Lien on property owned by such Person, whether or not
the obligations have been assumed.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States, consistently applied.

 

“Governmental Authority” shall mean any federal, state, local or other
governmental department, commission, board, bureau, agency or other
instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government.

 

“Lien” shall mean any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), claim
or other priority or preferential arrangement of any kind or nature whatsoever
(other than a financing statement filed by a lessor in respect of an operating
lease not intended as security).

 

“Material Adverse Effect” shall mean an event, matter, condition or circumstance
which (a) has or would reasonably be expected to have a material adverse effect
on the business, properties, results of operations, condition (financial or
otherwise) or prospects of the Company; (b) would materially impair the ability
of the Company to perform or observe its obligations under or in respect of the
Transaction Documents; or (c) affects the legality, validity, binding effect or
enforceability of any of the Transaction Documents.

 

“Organizational Document” means, relative to any Person, its articles or
certificate of incorporation, or certificate of limited partnership or
formation, its bylaws, partnership or operating agreement or other
organizational documents, and all stockholders agreements, voting trusts and
similar arrangements applicable to any of its capital stock, partnership
interests or other ownership interests.

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent, or (b)
that is, at any time any determination is made, otherwise Controlled by, the
parent or by the parent and one or more Subsidiaries of the parent.

 

2

 

  

SECTION 2

ISSUANCE OF NOTE AND WARRANT; CONVERSION

 

2.1         Issuance of Note. Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), the Company shall issue and sell
to the Investor a convertible unsecured promissory note, in the form set forth
on Exhibit C attached hereto (the “Note”), in the principal amount (the
“Principal Amount”) equal to the amount set forth beneath the caption “Principal
Amount” set forth opposite the Investor’s name on Exhibit A attached hereto,
against cancellation of all indebtedness of the Company to the Investor under
the Original Notes. The purchase price of the Note shall be equal to 100% of the
Principal Amount of the Note. Capitalized but otherwise undefined terms used
herein shall have the meanings provided therefor in the Note.

 

2.2         Warrant. In connection with the issuance of the Note, the Investor
shall also be issued a warrant, in the form set forth on Exhibit D attached
hereto (the “Warrant”), to purchase shares of Common Stock in the amount
contemplated herein. The number of shares issuable upon exercise of the Warrant
shall initially be calculated based upon an amount equal to 100% of the
Principal Amount of the Note divided by One Dollar ($1.00) (the “Warrant
Coverage”) and shall be set forth opposite the Investor’s name on Exhibit A;
provided, however, that in the event that the Investor does not convert the Note
as contemplated in Section 2.3, then the Warrant Coverage shall be calculated
based upon an amount equal to 50% of the Principal Amount of the Note. The
Investor shall have the registration rights with respect to the shares of Common
Stock issuable upon exercise of the Warrant as set forth in Section 6.2.

 

2.3         Conversion.

 

(a)         Conversion into Common Stock. At the option of the Investor, upon
written notice to the Company at any time prior to the Maturity Date, all of the
outstanding principal amount and unpaid accrued interest of the Note shall be
converted into shares of Common Stock at a conversion price equal to $0.1875 per
share. In connection with such conversion, the Investor agrees to execute and
deliver to the Company any documents reasonably requested by the Company to be
executed by the Investor, thereby agreeing to be bound by all obligations and
receive all rights thereunder. If the Company is unable to obtain the Investor’s
signature on any such document within three (3) Business Days of delivery
thereof to the Investor, whether due to any cause, then, by the acceptance of
the Note, the Investor hereby irrevocably designates and appoints the Company
and each of its duly authorized officers and agents as its agent and
attorney-in-fact, to act for and on its behalf and stead, to execute and deliver
any such document with the same force and effect as if executed and delivered by
the Investor.

 

3

 

 

(b)         Conversion Procedure.

 

(i)         Transaction Documents. Upon the conversion of the Note pursuant to
Section 2.3(a), the Investor hereby agrees to deliver to the Company the
original Note for cancellation, and to execute and deliver to the Company any
other documents reasonably requested by the Company to be executed by the
Investor in connection with the conversion. The Company shall, as soon as
practicable thereafter, issue and deliver to the Investor a certificate or
certificates for the number of shares to which the Investor shall be entitled
upon such conversion and a check payable to the Investor for any cash amounts
payable as described in Section 2.3. Any conversion of the Note pursuant to
Section 2.3 shall be deemed to have been made upon delivery to the Company of
the notice referenced above, and on and after such date the Persons entitled to
receive the shares issuable upon such conversion shall be treated for all
purposes as the record holder of such shares.

 

(ii)         Fractional Shares; Effect of Conversion. No fractional shares shall
be issued upon conversion of the Note. In lieu of the Company issuing any
fractional shares to the Investor upon the conversion of the Note, the Company
shall pay to the Investor an amount equal to the outstanding Principal Amount of
the Note and unpaid accrued interest thereon not so converted. Upon conversion
of the Note in full and the payment of the amounts specified in this paragraph,
the Company shall be forever released from all its obligations and liabilities
under the Note and the Note shall be deemed of no further force or effect,
whether or not the original of the Note has been delivered to the Company for
cancellation.

 

(c)         No Other Conversion Right. Except as set forth in Section 2.3(a),
the Investor shall not be entitled to convert the Note.



 

SECTION 3

CLOSING

 

3.1         Closing. The closing of the purchase and sale of the Note and the
Warrant (the “Closing”) shall be held at the offices of Sills Cummis & Gross
P.C., located at One Riverfront Plaza, Newark, New Jersey 07102 (“SCG”), on the
date of this Agreement.

 

3.2         Deliveries At Closing. The obligations of the Investor to purchase
the Note and the Warrant on the date of the Closing shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 3.2:

 

(a)         Company Delivery. At the Closing, the Company shall execute and
deliver to the Investor (a) the Note in the name of the Investor, in the form
attached hereto as Exhibit C and dated the date of the Closing, and (b) the
Warrant in the name of the Investor, in the form attached hereto as Exhibit D
and dated the date of the Closing (collectively, the “Transaction Documents”).
Each of the Note and the Warrant shall be a binding obligation of the Company
upon execution thereof by the Company and delivery thereof to the Investor.

 

(b)         Investor Delivery. At the Closing, the Investor shall deliver to the
Company the Principal Amount.

 

4

 

  

SECTION 4

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor hereby represents, warrants and covenants to the Company as
follows:

 

4.1         Organization; Authority. If the Investor is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder.

 

4.2         Validity; Enforcement. This Agreement and each of the Transaction
Documents have been duly and validly authorized, executed and delivered by or on
behalf of the Investor and constitute the legal, valid and binding obligation of
the Investor enforceable against the Investor in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

4.3         No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and each of the Transaction Documents and the
consummation by the Investor of the transactions contemplated hereby will not
(a) result in a violation of the Organizational Documents of the Investor or
(b) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or
(c) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Investor,
except in the case of clauses (b) and (c) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.

 

4.4         Certain Trading Activities. The Investor has not directly or
indirectly, nor has any Person (as defined below) acting on behalf of or
pursuant to any understanding with the Investor, engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
(as defined below) involving the Company’s securities) during the period
commencing as of the time that the Investor was first contacted by the Company
regarding the specific investment in the Company contemplated by this Agreement
and ending immediately prior to the execution of this Agreement by the Investor.
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the “1934
Act”) (but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock). Notwithstanding the foregoing, if the
Investor is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

5

 

4.5         Purchase for Own Account. The Investor represents that it is
acquiring (a) the Note and the equity securities issuable upon conversion of the
Note, and (b) the Warrant and the equity securities issuable upon exercise of
the Warrant (collectively, the “Securities”) solely for investment for its own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same.
The acquisition by the Investor of any of the Securities shall constitute
confirmation of the representation by the Investor that it does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer, pledge, hypothecate or grant participations to such Person or to any
third person, with respect to any of the Securities.

 

4.6         Disclosure of Information. The Investor has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities. The Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, results of operations and financial condition of the Company and
that all such questions, if any, have been answered to the Investor’s full
satisfaction. The Investor has reviewed the Company’s reports, filings and
registration statements filed with the Securities and Exchange Commission
(“SEC”).

 

4.7         Investment Experience. Either (a) the Investor or its officers,
directors, managers or controlling persons has a preexisting personal or
business relationship with the Company or its officers, directors or controlling
persons, or (b) the Investor, by reason of its own business and financial
experience, has the capacity to protect its own interests in connection with the
investment contemplated hereby. The Investor represents that it is an investor
in securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Securities.
The Investor acknowledges that any investment in the Securities involves a high
degree of risk, and represents that it is able, without materially impairing its
financial condition, to hold the Securities for an indefinite period of time and
to suffer a complete loss of its investment.

 

4.8         Accredited Investor. The Investor (a) represents that it is an
“accredited investor” within the meaning of SEC Rule 501 of Regulation D, as
presently in effect, and (b) is aware that the sale of Securities (including the
Common Stock issuable upon the conversion of the Note and the exercise of the
Warrant) to it is being made in reliance on a private placement exemption from
registration under the Securities Act, based upon representations by the
Investor and by other purchasers of the Securities.

 

4.9         Risk Factors. The purchase of the Securities must be regarded as the
placing of funds at high risk in a new venture with all of the unforeseen costs,
expenses, problems and difficulties to which such ventures are subject. There
can be no assurance that the Company will be able to successfully implement its
business plan or develop into a successful or profitable business.

 

6

 

 

4.10         No General Solicitation. The Investor acknowledges that the
Securities were not offered to the Investor by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (a) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (b) any seminar or meeting to
which the Investor was invited by any of the foregoing means of communications.

 

4.11         No Governmental Review. The Investor understands that no United
States federal or state agency or any other governmental agency has passed on or
made recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

 

4.12         Brokers. The Investor has no knowledge of any brokerage or finder’s
fees or commissions that are or will be payable by the Company or any Subsidiary
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.

 

4.13         Correctness of Representation; Reliance. The Investor understands
that the Securities are being offered and sold in reliance on a transactional
exemption from the registration requirement of federal and state securities laws
and the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Investor to acquire Securities. The Investor further
represents and warrants that this Agreement does not contain any untrue
statement or material fact or omit any material fact concerning the Investor.
The Investor agrees, acknowledges and understands that the Company and its
counsel are entitled to rely on the representations, warranties and covenants
made by the Investor herein.

 

4.14         Certain Transactions and Confidentiality. The Investor covenants
that it will not execute any purchases or sales, including Short Sales, of any
of the Company’s securities during the period commencing with the execution of
this Agreement and ending at such time that the transactions contemplated by
this Agreement are first publicly announced pursuant to Section 5.12.

 

4.15         Restrictions on Transfer. The Investor understands that the
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act of 1933, as amended (the “Act”), only in certain limited
circumstances. In this connection, the Investor represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act. The Investor understands that,
unless sold pursuant to a registration statement that has been declared
effective under the Securities Act or in compliance with Rule 144, the Company
may require that the Securities bear a legend referring to the foregoing
restrictions (it being agreed that if the Securities are not certificated, other
appropriate restrictions shall be implemented to give effect to the foregoing).
THE INVESTOR UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN INVESTMENT IN THE
COMPANY’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK AND MAY RESULT IN
A COMPLETE LOSS OF ITS INVESTMENT. The Investor understands that the Securities
have not been and will not be registered under the Act and have not been and
will not be registered or qualified in any state in which they are offered, and
thus the Investor will not be able to resell or otherwise transfer its
Securities unless they are registered under the Act and registered or qualified
under applicable state securities laws, or an exemption from such registration
or qualification is available. The Investor has no immediate need for liquidity
in connection with this investment and does not anticipate that it will need to
sell its Securities in the foreseeable future.

 

7

 

  

SECTION 5

Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Investor that:

 

5.1         Organization, Good Standing and Qualification; Licenses. The Company
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority, and
holds all governmental licenses, permits, registrations and other approvals
required under applicable law, to own and hold under lease its property and to
carry on its business as now conducted and as proposed to be conducted, except
where the failure to hold any such licenses, permits, registrations and other
approvals could not result in a Material Adverse Effect. The Company is
qualified to do business in each jurisdiction where the nature of its properties
of the conduct of its business requires it to be so qualified to do business and
where the failure so to qualify could result in a Material Adverse Effect.

 

5.2         Authorization. All action on the part of the Company necessary for
the authorization, execution and delivery of this Agreement, the performance of
all obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Securities, has been taken
or will be taken prior to the Closing. Each of the Transaction Documents to
which the Company is a party constitutes the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

5.3         Litigation. There is no material action, suit, proceeding or
investigation pending or, to the Company’s knowledge, currently threatened
against the Company.

 

8

 

 

5.4         Absence of Required Consents; No Violations. No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any Governmental Authority on the part of the
Company is required in connection with the consummation of the transactions
contemplated by the Transaction Documents, except for such filing(s) pursuant to
applicable state securities laws as may be necessary, which filings will be
timely effected after the Closing. The Company is not in violation or default
(a) of any provision of its Organizational Documents, or (b) in any material
respect of any instrument, judgment, order, writ, decree or contract to which it
is a party or by which it is bound, or, to its knowledge, of any provision of
any federal or state statute, rule or regulation which is, to the Company’s
knowledge, applicable to the Company, except in the case of this clause (b) for
such violations or defaults which could not reasonably be expected to result in
a Material Adverse Effect. The execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
contract or an event that results in the creation of any Lien upon any material
assets of the Company or the suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to the Company, its business or operations or any of its assets or properties,
except for such results which could not reasonably be expected to result in a
Material Adverse Effect.

 

5.5         Licenses and Intellectual Property Rights. The Company possesses all
licenses, patents, trademarks, trade names, service marks, copyrights, and other
intellectual property rights, free from burdensome restrictions necessary to
enable it to conduct its business as presently conducted, except for those the
lack of which could not reasonably be expected to have a Material Adverse
Effect.

 

5.6         Offering. Subject in part to the truth and accuracy of the
Investor’s representations set forth in Section 4 of this Agreement, the offer,
sale and issuance of the Note and the Warrant as contemplated by this Agreement
are exempt from the registration requirements of the Act and will not result in
a violation of the qualification or registration requirements of the any
applicable state securities laws.

 

5.7         Warrant. The shares of Common Stock issuable upon conversion of the
Warrant, when issued, sold and delivered in accordance with the terms of the
Warrant for the consideration expressed therein, will be duly and validly
issued, fully paid, and nonassessable, and will be free of restrictions on
transfer other than restrictions on transfer under this Agreement and applicable
state and federal securities laws.

 

5.8         No Placement Agent. Neither the Company nor any of its Subsidiaries
has engaged any financial advisor, placement agent or any other agent in
connection with the offer or sale of the Securities.

 

5.9         No Integrated Offering. None of the Company, the Subsidiaries or any
of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would cause the offering of any of the Securities to be integrated with other
offerings of securities of the Company.

 

9

 

 

5.10         SEC Documents; Financial Statements. Since January 1, 2013, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being referred
to herein as the “SEC Documents”). As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Investor which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.

 

5.11         Absence of Certain Changes. Since January 1, 2013, except as
disclosed in subsequent SEC Documents filed prior to the date hereof, there has
been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
of its Subsidiaries. Since January 1, 2013, except as disclosed in subsequent
SEC Documents filed prior to the date hereof, neither the Company nor any of its
Subsidiaries has (a) declared or paid any dividends other than by Subsidiaries
to the Company, (b) sold any material assets, individually or in the aggregate,
outside of the ordinary course of business or (c) made any material capital
expenditures, individually or in the aggregate. Neither the Company nor any of
its Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, liquidation or
winding up, nor does the Company or any Subsidiary have any knowledge or reason
to believe that any of their respective creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing will not be, insolvent. Neither the Company nor any of its Subsidiaries
has engaged in business or in any transaction, and is not about to engage in
business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital.

 

10

 

 

5.12         Disclosure of Transactions. On or before the fourth (4th) Business
Day following the date of this Agreement, the Company shall file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated hereby.

 

5.13         Blue Sky. Without limiting any other obligation of the Company
under this Agreement, the Company shall timely make all filings and reports
relating to the offer and sale of the Securities required under all applicable
securities laws (including, without limitation, all applicable federal
securities laws and all applicable “Blue Sky” laws), and the Company shall
comply with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Investor.



 

SECTION 6

COVENANTS

 

6.1         Affirmative Covenants. So long as any indebtedness under the Note
remains outstanding, the Company shall:

 

(a)         Compliance with Laws. Comply in all material respects with
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, paying before the same becomes delinquent, all taxes,
assessments, and charges imposed upon it or upon its property by any
Governmental Authority, except to the extent that the Company contests any such
tax, assessment or charge in good faith, for which adequate reserves are being
established and maintained.

 

(b)         Notice of Defaults and Events of Defaults. Provide to the Investor,
as soon as possible and in any event within three (3) days after the occurrence
thereof, with written notice of each event which either (i) is an Event of
Default, or (ii) with the giving of notice or lapse of time or both would
constitute an Event of Default, in each case setting forth the details of such
event and the action which is proposed to be taken by the Company with respect
thereto.

 

(c)         Governmental Approvals. Promptly obtain and maintain any and all
authorizations, consents, approvals, licenses, franchises, concessions, leases,
rulings, permits, certifications, exemptions, filings or registrations by or
with any Governmental Authority material and necessary for the Company to
conduct its business and own (or lease) its properties or to execute, deliver
and perform the Transaction Document.

 

(d)         Maintenance. Conduct its business in a manner consistent with
relevant industry standards.

 

11

 

 

6.2         Registration Rights. The Company will register for resale the shares
of Common Stock issuable upon exercise of the Warrant or the conversion of the
Note in connection with any registration statement that it files with the SEC,
subject to customary cutbacks and market conditions. The Company shall pay all
expenses incurred by the Company in complying with this Section 6.2, including,
without limitation, all registration and filing fees, printing expenses (if
required), fees and disbursements of counsel and independent public accountants
for the Company, fees and expenses (including reasonable counsel fees) incurred
in connection with complying with state securities or “Blue Sky” laws, and fees
of the Company’s transfer agents and registrars.





 

SECTION 7

DEFAULT

 

7.1         Events of Default. For purposes of this Agreement and the Note, any
of the following events which shall occur shall constitute an “Event of
Default”:

 

(a)         any indebtedness under the Note is not paid when and as the same
shall become due and payable, whether at maturity, by acceleration, or
otherwise, and any such amount shall remain unpaid for a period of thirty (30)
days after the due date thereof;

 

(b)         default shall occur in the observance or performance of any
covenant, obligation or agreement of the Company contained in any provisions of
the Note or this Agreement and such default shall continue uncured for a period
of thirty (30) days after the Company knew of the event or circumstances giving
rise to such default;

 

(c)         any representation, warranty or certification made by the Company in
this Agreement or in any certificate, report, document, agreement or instrument
delivered pursuant to any provision hereof shall prove to have been false or
incorrect in any material respect on the date or dates as of which made (any
such falsity being a “Representation Default”) and, to the extent the event or
circumstances giving rise to such Representation Default is amenable to being
cured such that the Representation Default would no longer exist, such
Representation Default shall continue uncured for a period of thirty (30) days
after the Company knew of the event or circumstances giving rise to such
Representation Default;

 

(d)         the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (B) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property if such
appointment is not terminated or dismissed within ninety (90) days, (C) make an
assignment for the benefit of creditors, (D) fail generally or admit in writing
to its inability to pay its debts as they become due, (E) institute any
proceedings under the United States Bankruptcy Code or any other federal or
state bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, or file a petition or answer
seeking reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or (F)
become subject to any involuntary proceedings under the United States Bankruptcy
Code or any other federal or state bankruptcy, reorganization, receivership,
insolvency or other similar law affecting the rights of creditors generally,
which proceeding is not dismissed within ninety (90) days of filing, or have an
order for relief entered against it in any proceeding under the United States
Bankruptcy Code;

 

12

 

 

(e)         the Company shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), (ii) suspend its operations other than in
the ordinary course of business, or (iii) take any action to authorize any of
the actions or events set forth above in this Section 7.1(e);

 

(f)         any final judgment for the payment of money in excess of $50,000
shall be rendered against the Company which judgment is not, within ninety (90)
days after the entry thereof, bonded, discharged or stayed pending appeal, or
are not discharged within ninety (90) days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a credit worthy party shall not constitute an Event of Default so
long as the Company provides the Investor with a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Investor) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within ninety (90) days of the issuance of such judgment;
or

 

(g)         a change of Control of the Company.

 

7.2         Consequences of Events of Default. If any Event of Default shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Investor may, upon notice or demand, declare the outstanding indebtedness under
the Note to be due and payable, and the Company shall immediately pay to the
Investor all such indebtedness. Upon the occurrence of any of the events
specified in Section 7.1(d), then all indebtedness under the Note shall
automatically be due and payable immediately without notice or demand of any
kind. The Company agrees to pay the Investor all out-of-pocket costs and
expenses incurred by the Investor in any effort to collect indebtedness under
the Note, including attorneys’ fees, and to pay interest at the Applicable Rate
(as defined in the Note) on such costs and expenses to the extent not paid when
demanded.



 

SECTION 8

MISCELLANEOUS

 

8.1         Survival of Representations, Warranties and Covenants. The
warranties, representations and covenants of the Company and the Investor
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing and shall in no way be affected by
any investigation of the subject matter thereof made by or on behalf of the
Investor or the Company.

 

13

 

 

8.2         Successors and Assigns. Except as otherwise provided therein, the
terms and conditions of this Agreement and the other Transaction Documents shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Securities); provided,
however, that the Company may not assign or transfer its rights or obligations
hereunder or under the other Transaction Documents without the prior written
consent of the Investor. The Securities shall be transferable upon obtaining the
prior written consent of the Company and subject to compliance with applicable
securities laws and Section 4. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

8.3         Governing Law; Venue; Jury Trial Waiver. This Agreement is to be
construed in accordance with and governed by the laws of the State of New York.
The Company hereby agrees that any legal action or proceeding against it with
respect to this Agreement or any of the other Transaction Documents may be
brought in the state courts of the State of New York, New York County, or of the
federal courts of the United States of America located in the Southern District
of the State of New York as any Investor may elect, and, by execution and
delivery hereof, the Company accepts and consents for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts and agrees that such jurisdiction shall be exclusive, unless waived by
the Investor in writing, with respect to any action or proceeding brought by the
Company against the Investor. The Company irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Nothing herein shall affect the right of any Investor to
bring proceedings against the Company in the courts of any other jurisdiction.
THE INVESTOR AND THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
INVESTOR ENTERING INTO THIS AGREEMENT.

 

8.4         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.5         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

8.6         Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile or e-mail
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (c) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be:

 

14

 

 

If to the Company:

 

Grandparents.com, Inc.

589 Eighth Avenue, 6th floor

New York, New York 10018

Telephone: (917) 365-3651

Facsimile: (847) 589-3877

Email: steve@grandparents.com

Attention: Steve Leber

 

With copies (for informational purposes only) to:

 

Sills Cummis & Gross P.C.

One Riverfront Plaza, 13th Floor

Newark, New Jersey 07102

Telephone: (973) 643-7000

Facsimile: (973) 643-6500

Email : jwasserman@sillscummis.com

Attention: Jeffrey L. Wasserman, Esq.

 

If to the Investor, to its address and facsimile number set forth on Exhibit A,
with copies to the Investor’s representatives as set forth on the signature
pages hereto, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (a), (b) or (c) above,
respectively.

 

8.7         Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only if
such amendment, modification or waiver is in writing and only with the written
consent of the Company and the Investor. Any amendment or waiver affected in
accordance with this Section 8.7 shall be binding upon each holder of any
Securities acquired under this Agreement at the time outstanding (including
securities into which such Securities are convertible), each future holder of
all such Securities, and the Company.

 

8.8         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

15

 

 

8.9          Register. The Company shall maintain at its principal executive
offices a register for the Securities, in which the Company shall record the
name and address of the person in whose name the Securities have been issued
(including the name and address of each transferee) and the amount of the
Securities held by such person. The Company shall keep the register open and
available during business hours for inspection by the Investor or its legal
representatives upon prior written notice.

 

8.10         Interpretation. In this Agreement and the other Transaction
Documents, except to the extent the context otherwise requires: (a) any
reference in this Agreement or other Transaction Document to a Section, a
Schedule or an Exhibit is a reference to a Section thereof, a schedule thereto
or an exhibit thereto, respectively, and to a subsection thereof or a clause
thereof is, unless otherwise stated, a reference to a subsection or a clause of
the Section or subsection in which the reference appears; (b) the words
“hereof,” “herein,” “hereto,” “hereunder” and the like mean and refer to this
Agreement or other Transaction Document as a whole and not merely to the
specific Section, subsection, paragraph or clause in which the respective word
appears; (c) the meaning of defined terms shall be equally applicable to both
the singular and plural forms of the terms defined; (d) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto; (e) references to statutes or
regulations are to be construed as including all statutory and regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to; and (f) the captions and headings are for convenience of reference
only and shall not affect the construction of this Agreement or other
Transaction Document.

 

8.11         Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described in this Agreement
and the other Transaction Documents and contemplated hereby and thereby and to
carry into effect the intents and purposes of this Agreement and the other
Transaction Documents.

 

8.12         Confidentiality.

 

(a)         The Investor shall hold all non-public, proprietary or confidential
information with respect to the Company obtained pursuant to or in connection
with this Agreement in accordance with its customary procedures for handling
confidential information of this nature; provided, however, that the Investor
may make disclosure of any such information (a) to its examiners, Affiliates,
outside auditors, counsel, consultants, appraisers and other professional
advisors in connection with this Agreement, (b) to any proposed transferee in
connection with the contemplated transfer of any Securities (subject to receipt
of a confidentiality agreement in which such transferee agrees to an obligation
of confidentiality substantially similar to the terms of this Section 8.12, (c)
as required or requested by any Governmental Authority or representative thereof
or in connection with the enforcement hereof or of any Transaction Document or
related document or pursuant to legal process, (d) when otherwise required to do
so in accordance with applicable law, or (e) with the prior written consent of
the Company. Notwithstanding the foregoing, such obligation of confidentiality
shall not apply if the information or substantially similar information (i) is
rightfully received by the Investor from a Person other than the Company or any
of its Affiliates without the Investor being under an obligation to such Person
not to disclose such information, or (ii) is or becomes part of the public
domain.

 

16

 

 

(b)         The Investor hereby acknowledges that it is aware that the United
States securities laws prohibit any person who has received from an issuer
material, non-public information from purchasing or selling securities of such
issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

8.13         Release of UCC-1. The Company is hereby authorized to release all
security interests, including any UCC-1s, that were filed in connection with the
Original Purchase Agreement.

 

8.14         Entire Agreement. This Agreement, the Transaction Documents, the
exhibits, schedules and the documents referred to herein constitute the entire
agreement among the parties with respect to the subject matter hereof and no
party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth herein
or therein. The Investor and the Company hereby acknowledge that upon execution
of this Agreement, the Original Purchase Agreement is hereby terminated.

 

8.15         Limited Release. The Investor hereby unconditionally releases and
forever discharges the Company and each of its stockholders, affiliates,
officers, directors, employees, agents and representatives (collectively the
“Releasees”) from (a) any and all obligations or duties the Releasees might have
to the Investor solely in its capacity as a holder of the Original Notes or a
party to the Original Purchase Agreement, and (b) any and all claims for payment
or any other type of liability, whether legal or equitable, of every kind and
nature, that the Investor, solely in such capacity, ever had, now have or may
claim against any Releasee to the extent such claims relate to (i) the Original
Notes or (ii) the Original Purchase Agreement.

 

*       *      *

 

17

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  COMPANY:       GRANDPARENTS.COM, INC.           By:         Name: Steve Leber
    Title: Co-Chief Executive Officer

 

[Company Signature Page to Amended and Restated Note Purchase Agreement]

  

 

 

 

[INVESTOR SIGNATURE PAGE TO

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated Note
Purchase Agreement to be duly executed by its authorized signatory as of the
date first indicated above.

 

Name of Investor:  

 

Signature of Authorized Signatory of Investor:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory:  

 

State of Residency / Domicile:  

 

Address for Notice of Investor:

 

                  Attention:     Telephone No.:     Facsimile No.:    

 

Address for Delivery of Note and Warrant for Investor (if not same as address
for notice):

 

                  Attention:    

 

Principal Amount of Note: $1,002,800 (the “Purchase Price”)

 

EIN Number or SSN: [PROVIDE THIS UNDER SEPARATE COVER]

 

[Investor Signature Page to Note Purchase Agreement]

  

 

 

 

